215 S.E.2d 866 (1975)
26 N.C. App. 286
STATE of North Carolina
v.
Samuel Ray MARR.
No. 7530SC173.
Court of Appeals of North Carolina.
June 18, 1975.
*868 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. H. A. Cole, Jr., Raleigh, for the State.
Holt, Haire & Bridgers by R. Phillip Haire, Sylva, for defendant appellant.
MARTIN, Judge.
By his first assignment of error, defendant contends that the indictment in this action is not valid.
The bill of indictment shows the following endorsement: "Those marked X sworn by the undersigned foreman, and examined before the Grand Jury, and this bill found ____ A True Bill."
Defendant contends that the mere absence of some mark from the blank space renders the bill invalid. His reasoning seems to be that (1) a form bill of indictment does not indicate the findings of the grand jury until their findings are expressed in some way such as placing an "X" in the blank space, and (2) it cannot be inferred that the grand jury intended to return a true bill because it is equally as easy to infer from the endorsement, as presently written, that they intended not to return a true bill.
Defendant's first line of reasoning presupposes that the letter "X" is a symbol which indicates approval. This is not necessarily true. Indeed, in State v. Cox, 280 N.C. 689, 187 S.E.2d 1 (1972), a defendant argued that the grand jury meant not to return a true bill because an "X" was placed in the endorsement before the words, "a True Bill". As for defendant's second line of reasoning, we fail to see the ambiguity, as suggested by defendant, resulting from the blank space. Had the grand jury meant not to return a true bill, they could have inserted the word "not" in the space. Aside from the foregoing, even if we assume for the sake of argument that the absence of the letter "X" or some other mark results in an ambiguity, still defendant's contention cannot be sustained. State v. McBroom, 127 N.C. 528, 37 S.E. 193 (1900), which held by a divided Court that the endorsement "a true bill" is essential to the validity of an indictment, was expressly overruled in State v. Sultan, 142 N.C. 569, 54 S.E. 841 (1906). State v. Avant, 202 N.C. 680, 163 S.E. 806 (1932).
In his next assignment of error, defendant contends that his motion for nonsuit should have been allowed because the State failed to show any causal connection between the wreck and the injuries which caused the death of Bertie Thomas.
In considering defendant's motion for judgment as of nonsuit, the trial judge must consider the evidence in the light most favorable to the State, take it as true, and give the State the benefit of every reasonable inference to be drawn therefrom. If there is evidence, direct, circumstantial, or a combination of both, from which the jury can find that the offense charged was committed by the defendant, the motion for judgment as of nonsuit must be overruled. State v. Jones, 287 N.C. 84, 214 S.E.2d 24 (1975). In the present case, the evidence would clearly permit an inference that the fatal injury to Bertie Thomas resulted from the automobile wreck. This assignment of error is overruled.
We have carefully examined defendant's remaining assignments of error, which relate to the charge of the trial court to the jury, and find them to be without merit.
No error.
CLARK and ARNOLD, JJ., concur.